Exhibit 10.1

 

LOGO [g698601g37j49.jpg]

7000 Shoreline Court, 3rd Floor

South San Francisco, CA 94080

March 27, 2014

Dennis Hom

[PRIVATE ADDRESS]

Dear Dennis,

In connection with the termination of your employment at Achaogen (the
“Company”), which is effective March 31, 2014 (the “Separation Date”), the
Company will provide you with the severance benefits set forth in Paragraph 1 if
you sign this agreement no earlier than the Separation Date and no later than
April 8, 2014. By signing and returning this agreement, you will be entering
into a binding agreement with the Company and will be agreeing to the terms and
conditions set forth in the paragraphs below, including the release of claims
set forth in Paragraphs 2 and 3. Except as set forth in Paragraph 4 herein, you
will not be required to render any further services to the Company, whether as
an employee, consultant or independent contractor, following the Separation
Date, and the termination of your employment with the Company on such Separation
Date will accordingly constitute a “Separation from Service” within the meaning
of such term under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the applicable Treasury Regulations thereunder.

1. Severance You and the Company agree as follows:

(a) The Company will pay to you in a lump sum the equivalent of twelve
(12) weeks of base salary at the rate in effect on your Separation Date, less
applicable deductions and withholdings, on the first payroll period of the
Company following the date you sign this agreement.

(b) To the extent provided by the federal COBRA law or, if applicable, state
insurance laws (collectively, “COBRA”), and by the Company’s current group
health insurance policies, you will be eligible to continue your group health
insurance benefits after the Separation Date. Later, you may be able to convert
to an individual policy through the provider of the Company’s health insurance,
if you wish. On or after the Separation Date, you will be provided with a
separate notice describing your rights and obligations with respect to continued
group health insurance coverage under the applicable state and/or federal
insurance laws. If you timely elect continued coverage under COBRA for you and
your covered dependents (if any) under the Company’s group health plans
following the Separation Date, then as an additional severance benefit, the
Company shall pay for the COBRA premiums necessary to continue the health
insurance coverage in effect for you and your eligible dependents (if any) on
the Separation Date until the earliest of (A) June 30, 2014, (B) the expiration
of your eligibility for continuation coverage under COBRA, or (C) the date when
you become eligible for substantially



--------------------------------------------------------------------------------

equivalent health insurance coverage in connection with new employment or
self-employment (such period from the termination date through the earliest of
(A) through (C), the “COBRA Payment Period”). Notwithstanding the foregoing, if
at any time the Company determines, in its sole discretion, that the payment of
the COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code or any statute or regulation of
similar effect, then in lieu of providing the COBRA premiums, the Company will
instead pay you on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premiums for that month,
subject to applicable tax withholdings, for the remainder of the COBRA Payment
Period. If you become eligible for coverage under another employer’s group
health plan or otherwise cease to be eligible for COBRA during the period
provided in this clause, you must immediately notify the Company of such event,
and all payments and obligations under this clause shall cease.

(c) As of the Separation Date, you held that number of shares subject to your
options to purchase Company common stock that are vested and exercisable as
indicated in the Termination Report-Shares Exercisable attached hereto
(collectively, the “Vested Options”). You agree and acknowledge that by signing
this agreement each option agreement evidencing a Vested Option shall be amended
to the extent necessary to provide that the Vested Option shall remain
exercisable until the earliest of (i) December 31, 2014, (ii) the closing of a
Change in Control (as defined in the plan pursuant to which the Vested Option
was granted) of the Company or (iii) the original expiration date of the Vested
Option. You acknowledge that upon the execution of this agreement, each
unexercised Vested Option that constitutes an “incentive stock option” within
the meaning of Section 422 of the Code shall be deemed modified for the purposes
of Section 424 of the Code and, to the extent the exercise price thereof is
lower than the fair market value of the Company’s common stock as of the date
this agreement is executed, such option shall no longer qualify as an incentive
stock option and you will lose the potentially favorable tax treatment
associated with such Vested Option. If you desire to exercise any Vested
Options, you must follow the procedures set forth in your option agreements,
including payment of the exercise price and any withholding obligations. If by
the earliest date specified above, the Company has not received a duly executed
notice of exercise and remuneration in accordance with your option agreements,
your Vested Options shall automatically terminate and be of no further effect.
Your options to purchase Company common stock will cease vesting as of your
Separation Date and, effective as of the Termination Date, all of your options
to purchase Company common stock that are not Vested Options will be
automatically cancelled for no consideration. Except as expressly provided
herein, your rights with respect to all stock options are as provided in the
applicable equity plans, notices of grants and option agreements.

2. Release You hereby fully, forever, irrevocably and unconditionally release
and discharge the Company, its officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, agents and employees (each in their
individual and corporate capacities) (hereinafter the “Released Parties”) from
any and all claims of any kind under federal, state or local law arising out of
or connected with your employment, or the termination of your employment,
including but not limited to claims under Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the
Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. §
1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False
Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement

 

2



--------------------------------------------------------------------------------

Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101 et seq.; the Fair Labor Standards
Act, 29 U.S.C. § 215 et seq.; the Sarbanes-Oxley Act of 2002; the California
Labor Code; the California Fair Employment and Housing Act; the California
Family Rights Act; claims for breach of contract; claims arising in tort,
including, without limitation, claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees,
provided, however, that nothing in this agreement prevents you from filing,
cooperating with, or participating in any proceeding before the EEOC or the
Department of Fair Employment and Housing (except that you acknowledge that you
may not recover any monetary benefits in connection with any such claim, charge
or proceeding). The only exceptions to this release are any claims you may have
for:

(a) unemployment benefits pursuant to the terms of applicable law (to the extent
available to you under applicable law);

(b) workers’ compensation insurance benefits pursuant to Division 4 of the
California Labor Code or a comparable and applicable state law, under the terms
of any worker’s compensation insurance policy or fund of the Company;

(c) continued participation in certain of the Company’s group health benefit
plans pursuant to the terms and conditions of the federal law known as “COBRA,”
if applicable, and/or any applicable state law counterpart to COBRA;

(d) any benefit entitlements vested as of your termination date, pursuant to
written terms of any applicable employee benefit plan sponsored by the Company;

(e) any claims that, as a matter of applicable law, are not waivable.

(f) Nothing contained in this section 2 or any other provision of this Agreement
shall release or waive any right that you have to indemnification and/or
reimbursement of expenses by the Company with respect to which you may be
eligible as provided in California Labor Code section 2802, the Company’s
Certificate of Incorporation, Bylaws and any applicable directors and officers,
errors & omissions, umbrella or general liability insurance policies, any
indemnification agreement, nor prevent you from cooperating in an investigation
of the Company by the Equal Employment Opportunity Commission (“EEOC”).

3. Section 1542 Waiver You understand and agree that the claims released in
Paragraph 2 above include not only claims presently known to you, but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the released claims as described in
Paragraph 2. You understand that you may hereafter discover facts different from
what you now believe to be true, which if known, could have materially affected
this agreement, but you nevertheless waive any claims or rights based on
different or additional

 

3



--------------------------------------------------------------------------------

facts. You knowingly and voluntarily waive any and all rights or benefits that
you may now have, or in the future may have, under the terms of Section 1542 of
the Civil Code of the State of California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OF OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

4. Release by Company. The Company agrees to release you from any and all
currently known claims, causes of action, judgments, liens, indebtedness,
damages, losses, liabilities and demands of whatsoever kind and character
arising from any acts while you were an employee of the Company. The Company
represents that it knows of no such claims.

5. Confidential Information and Nonsolicitation You acknowledge and reaffirm
your obligation to keep confidential all non-public information concerning the
Company that you acquired during the course of your employment with the Company,
as stated more fully in the At Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement (“Confidentiality Agreement”) you
signed at the beginning of your employment, which remains in full force and
effect. You further acknowledge and reaffirm your other obligations under the
Confidentiality Agreement, including your obligation not to solicit Company
employees, which also remain in full force and effect.

6. Return of Company Property You confirm that you have returned to the Company
in good working order all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones and pagers), access or credit cards,
Company identification, Company vehicles and any other Company-owned property in
your possession or control and have left intact all electronic Company
documents, including, but not limited to, those that you developed or helped to
develop during your employment. You further confirm that you have cancelled all
accounts for your benefit, if any, in the Company’s name, including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts.

7. Business Expenses and Compensation You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company and that no
other compensation, including wages, draws, payment for accrued but unused paid
time off or severance payments or benefits pursuant to any plan, policy or
practice, is owed to you, with the exception of the severance benefits detailed
Paragraph 1 above.

8. Non-Disparagement You understand and agree that you shall not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding the Company or any
of its directors, officers, employees, agents or

 

4



--------------------------------------------------------------------------------

representatives or about the Company’s business affairs and financial condition.
Members of the Company’s Board of Directors and senior executive management
shall not make any false, disparaging or derogatory statements about you to any
person or entity.

9. Amendment This agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

10. Waiver of Rights No delay or omission by the Company in exercising any right
under this agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

11. Validity Should any provision of this agreement be declared or be determined
to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be a part of this agreement.

12. Nature of Agreement You understand and agree that this agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

13. Voluntary Assent You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this agreement, and that you fully understand the meaning and intent of
this agreement. You further state and represent that you have carefully read
this agreement, understand the contents herein, freely and voluntarily assent to
all of the terms and conditions hereof, and sign your name of your own free act.

14. Applicable Law This agreement shall be interpreted and construed by the laws
of the State of California, without regard to conflict of laws provisions.

15. Entire Agreement This agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to your
severance benefits and the settlement of claims against the Company and cancels
all previous oral and written negotiations, agreements and commitments in
connection therewith, including your offer letter dated December 29, 2012.
Nothing in this paragraph, however, shall modify, cancel or supersede your
obligations set forth in Paragraph 5 herein.

16. Section 409A. The parties hereto intend that all benefits and payments to be
made to you hereunder will be provided or paid to you in compliance with all
applicable provisions of Section 409A of the Code and the Treasury Regulations
issued thereunder, and the rulings, notices and other guidance issued by the
Internal Revenue Service interpreting the same, and this letter agreement shall
be construed and administered in accordance with such intent. In no event may
you, directly or indirectly, designate the calendar year of a payment.

 

5



--------------------------------------------------------------------------------

If you have any questions about the matters covered in this agreement, please
contact Hilarie DeGroot at (650) 773-6403.

 

  Very truly yours, By:  

/s/ Kenneth Hillan

  Kenneth Hillan   CEO & CMO

I hereby agree to the terms and conditions set forth above.

 

/s/ Dennis Hom

    Date  

    3/31/2014

DENNIS HOM      

Attachments: Termination Report-Shares Exercisable

 

6